NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                         MAY 30 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

ERIC ANDREW O’DELL,                              No. 13-55702

               Plaintiff - Appellant,            D.C. No. 3:11-cv-02181-WQH-
                                                 BGS
  v.

JOHN MUNGER, Floor Officer; G.                   MEMORANDUM*
BADILLA, Floor Officer,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Southern District of California
                    William Q. Hayes, District Judge, Presiding

                              Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       California state prisoner Eric Andrew O’Dell appeals pro se from the district

court’s judgment dismissing for failure to exhaust his 42 U.S.C. § 1983 action

alleging excessive force and other claims. We have jurisdiction under 28 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo, Sapp v. Kimbrell, 623 F.3d 813, 821 (9th Cir. 2010),

and we affirm.

      The district court properly concluded that O’Dell failed to exhaust his

administrative remedies because O’Dell did not exhaust his grievances to the final

level of review in a timely manner, or establish that he should be excused from the

exhaustion requirement. See Woodford v. Ngo, 548 U.S. 81, 88, 93 (2006) (Prison

Litigation Reform Act requires “proper exhaustion,” which means completing the

administrative review process in compliance with all relevant deadlines and other

applicable procedural rules); Sapp, 623 F.3d at 818 (setting forth administrative

exhaustion process under relevant California regulations); Nunez v. Duncan, 591

F.3d 1217, 1224, 1226 (9th Cir. 2010) (where defendant establishes failure to

exhaust, burden shifts to plaintiff to prove that administrative remedies were

unavailable to him).

      O’Dell’s contentions regarding defendants’ alleged misstatement of facts

and evidence, the district court’s alleged failure to review his arguments and

exhibits, and the allegedly erroneous dismissal of his damages claims against

defendants in their individual capacity, are unpersuasive.




                                          2                                      13-55702
      O’Dell’s request for “all proper, just and equitable relief available,” filed on

November 15, 2013, is denied as moot.

      AFFIRMED.




                                          3                                     13-55702